Citation Nr: 0629949	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to January 
2000.  

These matters were previously before the Board of Veterans' 
Appeals (Board) in December 2003 when they were remanded for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran currently is no not shown to have left knee 
pathology due to any event or incident of his extensive 
period of active service.  

2.  The veteran currently is not experience tinnitus due to 
any event or incident of his extensive period of active 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 
7014 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The veteran is not shown to have a disability manifested 
by tinnitus due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for left knee disability and tinnitus.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in September 2001 and June 2004, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

In this regard, the Board notes that the veteran's original 
service medical records have not been associated with the 
claims folder.  In its recent remand, the Board identified 
various actions to be taken to locate those records.  

However, numerous attempts to obtain those records by and 
through the National Personnel Records Center have met with 
negative results.  Indeed, those facilities stated that they 
did not have such records.  

Although original service medical records are not on file, 
the veteran has submitted copies of numerous service medical 
records reflecting his treatment from October 1985 to 
September 1999.  In addition to the other evidence on file, 
the Board will consider those records in making its decision.  

Where the veteran's service medical records are missing, VA 
has a heightened duty to assist the veteran in the 
development of his claim.  Similarly, VA has a heightened 
obligation to explain the findings and conclusions and the 
obligation to resolve all reasonable doubt in favor of the 
veteran.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365m 
367 (1991).  

VA has attempted such development in this case by scheduling 
the veteran for multiple VA examinations and by informing him 
of alternative sources of information or evidence which could 
potentially support his claims.  See, e.g., the letter sent 
by the AMC to the veteran in June 2004.  

Although the veteran was examined by VA in February 2006, he 
has not responded with any additional information or 
evidence.  

In an effort to further assist the veteran, VA informed him 
of his right to have a hearing in association with his 
appeal.  See, e.g., VA Form 9, dated in May 2002, and a 
letter from the RO to the veteran, dated in September 2002.  
However, to date, the veteran has declined to exercise that 
right.  

Given the efforts to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service connection 
for left knee disability and tinnitus.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  


A.  Left Knee

The available copies of the veteran's service medical records 
are negative for any history, complaints or clinical findings 
of a left knee condition of any kind.  Indeed, following a 
February 1993 examination associated with the veteran's 
efforts to adopt a child, it was noted that he was in 
excellent health.  It was also noted that he did not have 
chronic illness and did not take medication.  

Following a June 1996 examination, it was again noted that 
the veteran did not have chronic medical problems or 
conditions which would preclude his completion of the Senior 
Non-Commissioned Officers Academy.  In fact, he received a 
designation of one in ever category of PULHES.  

PULHES is the six categories into which a veteran's physical 
profile is divided in service.  The P stands for physical 
capacity or stamina; the U for upper extremities; the L for 
lower extremities; the H for hearing and ear; the E for eyes; 
and the S stands for psychiatric.  A designation of one in 
each of those categories indicates that the individual 
possesses a high level of medical fitness and is medically 
fit for any military assignment.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992).  

VA examined the veteran in December 2001 and February 2006, 
to determine the nature and likely etiology of the claimed 
left knee disorder.  

During the initial examination, the veteran reported having 
mechanical left knee pain; however, there was no evidence of 
interarticular pathology found to be responsible for that 
pain.  Indeed, during the second examination, there was no 
evidence of knee pathology.  The X-ray studies at that time 
were reported to be normal.

In light of the foregoing, the Board finds that the 
preponderance of competent evidence of record is against the 
claim because no identifiable left knee pathology has been 
clinically demonstrated.  Accordingly, service connection for 
a left knee disorder is denied.  


B.  Tinnitus

The copies of the service medical records are also negative 
for any history, complaints or findings of tinnitus.  

Although the veteran has related a history of noise exposure 
as a sandblaster and grinder during service, the reports of 
audiograms in 1987 and 1989 are negative for any report of 
tinnitus.  

During the month after the veteran's discharge from service, 
he was found to have a mild to severe sensorineural hearing 
loss, bilaterally.  However, there was no report of any 
tinnitus.  

During VA audiologic examinations in December 2001 and 
February 2006, the veteran reported having his history of 
noise exposure in service, and during the latter, having had 
tinnitus 4 or 5 years earlier.  On examination, tinnitus was 
not present.  

Inasmuch as the competent evidence of record is negative for 
current disability, the service connection for tinnitus must 
be denied.  

The Board notes that the only reports in support of the 
claims come from the veteran.  As a layman, however, he is 
only qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  



ORDER

Service connection for a left knee disorder is denied.  

Service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


